Exhibit 10.6
 
SETTLEMENT AND RELEASE AGREEMENT


          This Settlement and Release Agreement (“Agreement”) is made as of May
29, 2009 (“Effective Date”) by and between the following: (a) Priviam, Inc., a
New Jersey corporation(“Priviam”); and (b) EncryptaKey, Inc., a Nevada
corporation, Owen Consulting, LLC, a California Limited Liability Corporation,
and Kelly Owen, an individual residing in California (collectively
“EncryptaKey”).  Priviam and EncryptaKey are each referred to herein as a
“Party” and collectively as the “Parties.”


RECITALS


WHEREAS, the Parties have been involved in litigation concerning, among other
things, an asset purchase agreement between the parties regarding certain
patents pending owned by EncryptaKey in Priviam, Inc. v. Kelly Owen, Owen
Consulting, LLC and EncryptaKey Inc., Case No. 2008-00109638, in the Orange
County Superior Court of the State of       California (“Pending Litigation”);
and WHEREAS, EncryptaKey and Priviam wishing to avoid the expense of further
litigation, have agreed to settle such Pending Litigation pursuant to the terms
set forth below without any Party making any admission of any liability, and as
part of the settlement, the parties have agreed that: (i) Priviam is to dismiss
the pending litigation with prejudice; (ii) EncryptaKey has returned 5,500,000
million shares of Priviam stock to Priviam, which, after a 3.25 to 1 reverse
split, includes 1,692,308 shares in Priviam; (iii) EncryptaKey has returned
636,120 shares of Priviam stock to Priviam which, after a 3.25 to 1 reverse
split, includes 195,370 shares in Priviam; and (iv) EncryptaKey is to grant to
Priviam immunity from suit with respect to the subject  patents (see Exhibit B
appended hereto), with the intent that Priviam will not have any risk of a claim
or a liability for infringements of such patents as a result of any activities
described in this Agreement.


THEREFORE, in consideration of the mutual covenants, representations, warranties
and other terms and conditions contained herein, the sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:


AGREEMENT
 
 1. DEFINITIONS.


     In addition to other terms defined elsewhere herein, the following terms,
as used in this Agreement, shall have the meanings indicated:


1.1 “Affiliate” shall mean, as to any person, any corporation,
firm, partnership, entity or other person that, directly or
indirectly, controls, is controlled by (each such controlled person, a
“Subsidiary”),  or is under common control with such person, where “control”
means the capacity to designate, appoint or otherwise determine the board
of directors or other governing authority of such person, whether by law or in
fact, and whether by (i) ownership of more than fifty percent (50%) of the
equity or rights or shares in profits and losses (or such lesser percentage
which is the maximum allowed to be owned by a oreign corporation in a particular
jurisdiction) of such person, (ii) voting rights or management contract or
agreement, (iii) any other contract or agreement that grants to any other person
effective control over the affairs and activities of such person, or (iv) some
combination of the foregoing,
 
 
 
1

--------------------------------------------------------------------------------


 
 
1.2 “Associated Parties” means a Party’s Affiliates,
agents,     representatives, officers, directors, majority shareholders,
members, employees, successors and assigns.
 
1.3 “Claim” means any legal action, arbitration, administrative proceeding,
demand for royalties, or other action, demand or claim of infringement.


1.4 “Control” means, with respect to any entity, beneficial ownership, directly
or indirectly, of securities representing fifty percent (50%) or more of the
total voting power entitled to vote in elections of such entity’s board of
directors or other governing authority.


1.5 “Commercial Partners” means direct and indirect third-party manufacturers,
suppliers, distributors, resellers, sales agents, customers, and users (such
directly and indirectly related persons).
 
1.6 “Controls” with respect to a Party’s rights in or to a patent or patent
application, means that the Party or any of its Subsidiaries owns the patent or
patent application, or has the right to grant licenses or immunities from suit,
or bring or release claims or actions for infringement of such patent or patent
application.
 
1.7 “EncryptaKey–Filed Patents” means United States Application Numbers
11739028, 11738976, 11738956, 11738964, and 11738954, and their foreign
counterparts.
 
1.8 “Priviam Affiliate” means any entity that, directly or indirectly, through
one or more intermediaries, is Controlled by Priviam.
 
1.9  “Priviam Party” means (a) Priviam, (b) any Priviam Affiliate or Affiliates
(as that term is defined in Section 1.1 above), and (c) any service provider,
any supplier, any contractor, any manufacturer, or any other third party that
provides (but only in its capacity as a provider of) services or products to
Priviam or any Priviam Affiliates.


1.10  “Released Claims” means any and all claims, counterclaims, demands,
actions, causes of action, damages, liabilities, losses, payments, obligations,
costs and expenses (including, without limitation, attorneys’ fees and costs) of
any kind or nature, past, present, fixed or contingent, direct or indirect, in
law or equity, several or otherwise, known or unknown, suspected or unsuspected,
that arises from or relate in any way to any act or omission prior to the
Effective Date


1.11  “Released Parties” means each other Party and its Affiliates, agents,
representatives, officers, directors, shareholders, members, employees,
attorneys, advisors, insurers, direct and indirect third-party manufacturers,
suppliers, distributors, resellers, sales agents, customers, and users,
successors, assigns, and heirs
 
1.12 “Subject Patent” shall mean, as to a Party, all patents and applications
therefore as listed in Section 1.5, together with any patents that issue in
respect of such applications, in all countries of the world that, at any time
during the term of this Agreement, such Party Controls.
 
 
2

--------------------------------------------------------------------------------


 
 
2. RELEASES AND SETTLEMENT
 
2.1 Mutual Release. Each party, on behalf itself and its Affiliates, agents,
representatives, officers, directors, majority shareholders in agreement with
this agreement, members, employees, successors and assigns (“Associated
Parties”), hereby irrevocably releases and forever discharges each other Party
and its Affiliates, agents, representatives, officers, directors, members,
employees, attorneys, advisors, insurers, direct and indirect third-party
manufacturers, suppliers, distributors, resellers, sales agents, customers, and
users (such directly and indirectly related persons, the “Commercial Partners”),
successors, assigns, and heirs (collectively, “Released Parties”) of and from
any and all claims, counterclaims, demands, actions, causes of action, damages,
liabilities, losses, payments, obligations, costs and expenses (including,
without limitation, attorneys’ fees and costs) of any kind or nature, past,
present, fixed or contingent, direct or indirect, in law or equity, several or
otherwise, known or unknown, suspected or unsuspected, that arises from or
relate in any way to any act or omission prior to the Effective Date (“Released
Claims”). The foregoing release is expressly intended to cover and include,
without limitation, all claims, past, present, known or unknown, suspected or
unsuspected, which can or may ever be asserted by successors, assigns, heirs, or
otherwise, as the result of the matters herein released, or the effects or
consequences thereof. With respect to EncryptaKey’s Commercial Partners, the
foregoing release by Priviam and its Associated Parties shall apply only to
Released Claims arising from or relating in any way to products or services
provided by, for, or to EncryptaKey. With respect to Priviam’s Commercial
Partners, the foregoing release by EncryptaKey and its Associated Parties shall
apply only to Released Claims arising from or relating in any way to products or
services provided by, for, or to Priviam. The foregoing release shall not apply
to each Party’s obligations required to be performed under this Agreement.
 
2.2 Waiver. Each Party, on behalf of itself and its Affiliates, agents,
representatives, officers, directors, majority shareholders in agreement with
this agreement, employees, attorneys, advisors, insurers, successors and
assigns, hereby irrevocably and forever waives all rights it may have arising
under California Civil Code Section 1542 (or any analogous requirement of law)
with respect to the foregoing release. Each Party understands that Section 1542
provides that:
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.


   Each Party acknowledges that it has been fully informed by its
counsel concerning the effect and import of this Agreement under California
Civil Code Section 1542 and other requirements of law.
 
2.3 Dismissal of Pending Litigation. Within five (5) days after the Effective
Date, the parties shall cause to be completed, executed and filed with the
applicable court a stipulated dismissal with prejudice of the Pending Litigation
consistent with this Agreement and in the form attached hereto as Exhibit A (the
“Dismissal”).
2.4 No Admission. This Agreement is entered into in order to compromise and
settle disputed claims, without any acquiescence on the part of any Party as to
the merit of any claim, defense, affirmative defense, counterclaim, liabilities
or damages related to any patent rights and/or the Pending Litigation. Neither
this Agreement nor any part thereof shall be, or be used as, an admission of
infringement or liability by anyone, at any time for any purpose.
 
2.5 Validity and Enforceability. The Parties hereby agree that the EncryptaKey
Patents are valid and enforceable.
 
2.6 Attorneys’ Fees and Costs. Each Party shall he responsible for its own
attorneys’ fees and costs in connection with this Agreement and the Pending
Litigation.
 
 
 
3

--------------------------------------------------------------------------------


 
3. IMMUNITIES FROM SUIT
 
3.1 EncryptaKey will not bring (or cause to be brought) any Claim alleging
infringement of any Subject Patents against any Priviam Party that is based in
whole or in part on any commercial activity.  The grant of immunity is personal
to the Priviam Parties and shall not extend to or otherwise benefit any other
party.


3.2 (a) The immunities set forth in Section 3.1 are nonexclusive,
nontransferable, non-sublicensabele, worldwide and royalty-free.


(b) The immunities set forth in Section 3.1 (i) constitute the currently
effective grants of immunity that are perpetual and irrevocable and are not
terminable for any reason (except that the immunities may be revoked or
terminated as set forth in Section 6.5 (Assignment), and (ii) shall apply to be
binding on any direct or indirect assignees, exclusive licensees or other
transferees.


(c) Without limitation of the generality of the foregoing, the immunities set
forth in Section 3.1 and the obligation to bind assignees, exclusive licensees,
and other transferees are specifically enforceable.  To the extent that any
Claim for infringement of the Subject Patents is made notwithstanding Section
3.1, the Priviam Parties shall have the unconditional right to dismissal of the
Claim (without the need for a showing of irreparable harm, inadequacy of damages
or other circumstances that may otherwise be a condition of specific
performance).


4. REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
4.1 Priviam Representations, Warranties and Covenants. Priviam represents,
warrants and covenants that Priviam has the full power to enter into this
Agreement and to perform its obligations hereunder


4.2 EncryptaKey Representations, Warranties and Covenants.
EncryptaKey   represents, warrants and covenants that (a) EncryptaKey has the
full power to enter into this Agreement and to perform its obligations
hereunder; (b) EncryptaKey, Inc., a Nevada corporation is the sole owner of its
Subject Patents and has not assigned, exclusively licensed or otherwise
transferred any rights with respect to its Subject Patents to any third party;
c) EncryptaKey, Inc., a Nevada corporation has the sole right and authority to
enter into this Agreement and grant the immunities granted hereunder, without
the need for any licenses, releases, consents, approvals or immunities not yet
granted or obtained; and (d) Exhibit B includes all patents and patent
applications within the Subject Patents existing as of the Effective Date and
that EncryptaKey owns or Controls.


4.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN SECTIONS 4.1 and 4.2
OF THIS AGREEMENT, NO PARTY MAKES ANY OTHER REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS OR IMPLIED.


5. GENERAL


5.1 Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be in writing, shall reference this Agreement and
shall be deemed to be properly given; (a) when delivered personally; (b) when
sent by facsimile, with written confirmation of receipt; (c) five (5) business
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) two (2) business days after deposit with a
private industry express courier, with written confirmation of receipt. All
notices shall be sent to the address set forth below (or to such other address
or person as may be designated by a Party by giving written notice to the other
Party pursuant to this Section).


To Priviam:
The Law Offices of Joel Baruch, PC
2020 Main Street, Suite 900
Irvine, CA 92614
Fax: 949-864-0662
 
To EncryptaKey, Owen and Owen Consulting:
EncryptaKey, Inc.
10805 Holder St., Suite 210
Cypress, CA 90630
Fax: 714-821-8096
Attn: Chief Executive Officer


5.2 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Californian (without
giving effect to the laws, rules or principles thereof regarding conflict of
laws); provided, however, that all questions with respect to validity of any
patents or patent applications shall be determined in accordance with the laws
of the respective country in the territory in which such patents or patent
applications shall have been granted or filed, as applicable.


5.3 Publicity.  Neither party will not use any name, trademark or trade name of
the other party, or any contraction, abbreviation or simulation thereof, in
advertising, in publicity, or otherwise, or indicate or imply any association
with the other party, provided that the foregoing shall not affect the notice
rights of obligations expressly contemplated by this Agreement.
 
    5.4 Relationship of Parties. Nothing contained in this Agreement shall be
deemed or construed as creating a joint venture, partnership, agency, employment
or fiduciary relationship between the parties. Neither EncryptaKey nor Priviam,
or any of their agents, have any authority of any kind to bind the other in any
respect whatsoever.
 
 
4

--------------------------------------------------------------------------------



 
5.5 Assignment. This Agreement may not be assigned by either Party without the
prior written consent of the other Party. Notwithstanding the foregoing, such
other Party’s consent shall not be required for any assignment to an entity that
succeeds to at least a majority interest of the assigning Party’s business or
assets relating to this Agreement, whether by sale, merger, operation of law or
otherwise. This  greement shall be binding upon and shall inure to the benefit
of the parties and their respective permitted successors and assigns.
 
5.6 Further Assurances. Each Party agrees to take or cause to be taken such
further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and  to obtain such
consents, as may be reasonably required or requested in  order to effectuate
fully the purposes, terms and conditions of this Agreement. EncryptaKey shall
not assign any of the Subject Patents without making such assignment subject to
the terms of this Agreement, including, without limitation, by requiring the
assignee and its Affiliates to be bound by Section 3 of this Agreement as a
Grantor.


5.7 No Implied Warranties.  Nothing contained in this Agreement shall be
construed as: (a) a warranty or representation by either of the parties as to
the validity or scope of any patents; (b) conferring upon either party any
license, immunity or other right under any patents or other intellectual
property rights, except the immunities an other rights expressly granted
hereunder; (c) a warranty or representation that any acts immunized hereunder
will be free from infringement of any patents or other intellectual property
rights, other than those patents under which immunities and other rights have
been expressly granted hereunder; (d) an agreement to bring or prosecute actions
or suits against third parties for infringement or agreement conferring any
right to bring or prosecute actions or suits against third parties for
infringement; (e) conferring any right to use, in advertising, publicity, or
otherwise, any trademark or trade name, or any contraction, abbreviation or
simulation thereof, of either party; or (f) an obligation to furnish any
technical information or know-how.


5.8  No Disparagement.  Priviam (and to cause its officers to refrain) agrees to
refrain from making any disparaging, negative or uncomplimentary statements,
whether public or private, regarding any officers of EncryptaKey or related
companies. EncryptaKey, for its part, agrees to refrain (and to cause its
officers to refrain) from making any disparaging, negative or uncomplimentary
statements, whether public or private, regarding any officers of EncryptaKey or
related companies.




5.9 Severability. If any provision of this Agreement is unenforceable or invalid
under any applicable law or is so held by applicable court decision, such
unenforceability or invalidity shall not render this Agreement unenforceable or
invalid as a whole, and, in such event, such  provision shall be changed and
interpreted so as to best accomplish the objectives of the parties within the
limits of applicable law or applicable court decision.
 
5.10 No Implied Licenses.  Each party herby retains all rights not expressly
granted by this Agreement.  To the fullest extent permitted by applicable law,
each party hereby disclaims any and all rights not expressly granted by this
Agreement.  In addition, this Agreement provides no licenses, immunities or
other rights to either party under any trademarks or trade names, copyrights,
mask work rights or trade secrets.
 
5.11 Bankruptcy. All immunities, releases, agreements not to bring claims and
similar rights granted under or pursuant to this Agreement are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the Bankruptcy
Code, licenses of rights of “intellectual property” as defined under Section 101
of the Bankruptcy Code. The Parties agree that either Party, as licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the Bankruptcy Code in the event of any bankruptcy or
insolvency proceeding of any kind or nature.
 
5.12 Captions and Headings. The captions and headings used in this Agreement are
inserted for convenience only, do not form a part of this Agreement, and shall
not be used in any way to construe or interpret this Agreement.
 
5.13 Construction. This Agreement has been negotiated by the parties and shall
be interpreted fairly in accordance with its terms and without any construction
in favor of or against any Party.
 
 
 
5

--------------------------------------------------------------------------------



 
5.14 Counterparts. This Agreement may be executed (including,
without limitation, by facsimile signature) in one or more counterparts with
the same effect as if the parties had signed the same document. Each counterpart
so executed shall be deemed to be an original, and all such counterparts shall
be construed together and shall constitute one Agreement.


          5.15 No Duty to Enforce or Prosecute. Neither Party, nor any of
its Subsidiaries, shall have any obligation hereunder to institute any
action, proceeding, or suit against third parties for infringement of any of
its patents or to defend any action, proceeding, or suit brought by a
third  party which challenges or concerns the validity or infringement of any
of its patents. Neither Party, nor any of its Subsidiaries, is quired to file or
continue to prosecute any patent application, or to secure any patent or patent
rights, or to maintain any patent in force.


5.16 Entire Agreement; Amendment. This Agreement, including the Exhibit(s)
attached hereto which are incorporated herein by reference, constitutes the
entire understanding and only agreement between the parties with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
negotiations, representations, agreements and understandings, written or oral,
that the parties may have reached with respect to the subject matter hereof. No
agreements altering or supplementing the terms hereof may be made except by
means of a written document signed by the duly authorized representatives of
each of the  parties hereto.




IN WITNESS WHEREOF, the parties, hereto have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.
 

  Priviam, Inc.          
 
By:
/s/ Louis J. Musetti       By: Louis J. Musetti       Title: Chief Executive
Officer          

  EncryptaKey, Inc.          
 
By:
/s/ Kelly Owen       By: Kelly Owen       Title: Chief Executive Officer        
 

      

  Owen Consulting, LLC          
 
By:
/s/ Kelly Owen       By: Kelly Owen       Title: President               Kelly
Owen       By: Kelly Owen       As an individual               By/s/ Louis J.
Musetti       Louis J. Musetti       As an individual          

            


 
 
6

--------------------------------------------------------------------------------


 




EXHIBIT A


DISMISSAL
 
Exhibit B - EncryptaKey Patents and Applications


[APPLICATION] SYSTEMS AND METHODS FOR PERFORMING SECURE NETWORK COMMUNICATION
US Pat. 11739028 - Filed Apr 23, 2007 - ENCRYPTAKEY, INC.


[APPLICATION] SYSTEMS AND METHODS FOR ESTABLISHING A SECURE COMPUTING
ENVIRONMENT FOR ...
US Pat. 11738976 - Filed Apr 23, 2007 - ENCRYPTAKEY, INC.


[APPLICATION] PORTABLE DEVICE AND METHODS FOR PERFORMING SECURE TRANSACTIONS
US Pat. 11738956 - Filed Apr 23, 2007 - ENCRYPTAKEY, INC.


[APPLICATION] SYSTEMS AND METHODS FOR STORING DATA TO A HANDHELD DEVICE
US Pat. 11738964 - Filed Apr 23, 2007 - EncryptaKey, Inc.


[APPLICATION] SYSTEMS AND METHODS FOR PERFORMING SECURE IN-PERSON TRANSACTIONS
US Pat. 11738954 - Filed Apr 23, 2007 - ENCRYPTAKEY, INC.
 
 
 
 
7

--------------------------------------------------------------------------------


 
 
 
EXHIBIT C
 
 
JOINT PRESS RELEASE
 
News Release

 
 
 
 
 
8